Van Deren, J.
¶28 (dissenting) — I respectfully dissent and would affirm the trial court’s ruling suppressing the evidence seized from Tyler Scott Barnes’ vehicle because the officers *615were required to obtain a search warrant before seizing the gun box from Barnes’ vehicle under State v. Valdez, 167 Wn.2d 761, 777, 224 P.3d 751 (2009).
¶29 The majority correctly cites Arizona v. Gant, 556 U.S. 332, 129 S. Ct. 1710, 1719, 173 L. Ed. 2d 485 (2009), which allows a vehicle search to be performed when evidence relating to the crime of arrest is reasonably contained within the vehicle. Majority at 609. Here, Police Sergeant Yamashita arrested Barnes for felony harassment for threatening the bank employees that he would return with a firearm and shoot them. Yamashita removed Barnes from the vehicle and placed him in her patrol vehicle. Returning to Barnes’ vehicle, Yamashita saw a gun box in open view on the front seat of Barnes’ vehicle.
¶30 In Valdez, our Supreme Court appears to provide greater privacy protections to Washington citizens than does Gant. Valdez provides that a vehicle search without a warrant incident to the arrest and removal of the vehicle’s occupants may occur only to avoid destruction of evidence and for officer safety. 167 Wn.2d at 777. Neither concern was implicated after Barnes’ arrest and removal from his vehicle.
¶31 And neither Gant nor Valdez mention the open view exception to the necessity to obtain a search warrant when a driver is arrested and removed from a stopped vehicle. Thus, whether the open view exception applies to vehicle searches after Gant and Valdez is unclear. Furthermore, because the gun itself was not in open view in Barnes’ vehicle, I disagree that the gun box alone would trigger the open view exception to the search warrant requirement.
¶32 Thus, I would affirm the trial court’s ruling suppressing the evidence seized from Barnes’ vehicle.